Title: To Thomas Jefferson from William Lindsay, 12 April 1791
From: Lindsay, William
To: Jefferson, Thomas


Norfolk, 12 Apr. 1791. Maxwell has informed him of TJ’s inquiry about his furniture. Two days after getting TJ’s of 10 Jan., he forwarded the goods to James Brown in Richmond, who says they arrived safely, and he had written “your Manager to send Waggons to convey them to your House.”—He has been informed lately of a package for TJ addressed to him but sent by mistake to Lindsay’s hotel, subsequently forwarded by Lindsay to TJ. He wishes to eradicate any impression TJ may have gained from these incidents that he was wanting in attention.
